internal_revenue_service department of the treasury number release date index numbers legend washington dc person to contact telephone number refer reply to cc psi plr-123123-02 date date estate executor a b dear this letter responds to a letter dated date submitted on behalf of the estate requesting an extension of time pursuant to sec_301_9100-1 through of the procedure and administration regulations for the estate to make an election under sec_663 of the internal_revenue_code facts the information submitted discloses that estate files its income_tax return on a fiscal_year basis the estate’s executor made a distribution in the amount of dollar_figurea distribution within days of the estate’s taxable_year ending b the executor intended to file a sec_663 election but due to inadvertence the sec_663 election for the taxable_year was not timely filed law analysis sec_663 provides that if within the first days of any taxable_year of an estate_or_trust an amount is properly paid or credited such amount shall be considered paid or credited on the last day of the preceding_taxable_year provided that the plr -123123-02 executor of the estate or the fiduciary of the trust so elects in such manner and at such time as the secretary prescribes by regulations sec_1 b - a of the income_tax regulations provides that if a_trust return is required to be filed for the taxable_year of the trust for which the election is made the election shall be made in the appropriate place on the return the election shall be made not later than the time prescribed by law for filing the return including extensions thereof the election shall become irrevocable after the last day prescribed for making it under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts submitted and representations made we conclude that the estate has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 consequently the estate is granted an extension of time of days from the date of this letter to make an election under sec_663 to treat the distribution as an amount that was properly paid or credited on b within the extension period the estate must file an amended income_tax return for its taxable_year ending b with the appropriate service_center with a copy of this letter attached a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether the estate is eligible to make the election pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the estate this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s heather maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
